Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.
EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ben Armitage on 11/22/21.
The application has been amended as follows:
Claims 1-6 and 19 (canceled). 

Allowable Subject Matter

Claims 7-8 and 10-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 7, the prior arts alone or in combination fail to disclose the claimed limitations such as, “a second Fabry-Perot interferometer that includes a measurement cell formed between a second single-mode optical fiber and a coaxially aligned second 
As to claim 13, the prior arts alone or in combination fail to disclose the claimed limitations such as, “forming each of the first Fabry-Perot interferometer and the second Fabry-Perot interferometer by: etching an end of a graded-index fiber to create a small cavity on the end of the graded-index fiber, wherein the small cavity forms at least a portion of a first surface of a chamber in the respective Fabry-Perot interferometer; coaxially aligning an end of a single-mode fiber with the small cavity formed on the end of the graded-index fiber, wherein the end of the single-mode fiber forms a second reflective surface of the chamber in the respective Fabry-Perot interferometer; fusion splicing the end of the single-mode fiber to the small cavity formed on the end of the graded-index fiber to form a large cavity in the respective Fabry-Perot interferometer; and milling an access channel to the large cavity in the second Fabry-Perot interferometer” along with all other limitations of the claim. 
Xe only discloses “FIG. 2, an optical interleaver circuit is shown including a 3-port optical cavity in the form of a Fabry-Perot etalon filter 110 (shown in more detail in FIG. 3) having a first partially reflective end face 110a and a second partially reflective end face 110b. The Fabry-Perot etalon has an input port 101 at end face 110b, a first 

 

Claims 8, 10-12 and 14-18 are allowable due to their dependencies. 
The closest references, Xe (US 20020094157 A1) and Paiam et al. (US 20010040681 A1) alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD M RAHMAN/           Primary Examiner, Art Unit 2886                                                                                                                                                                                             



	/MD M RAHMAN/           Primary Examiner, Art Unit 2886